ON MOTION FOR STAY OF MANDATE
PER CURIAM.
Appellant’s motion for this Court to stay the issuance of its mandate to the lower court is denied. Our previous per curiam affirmance as to all four points on appeal is reaffirmed. Fla.App., 443 So.2d 984. However, we would clarify our position as to the issue of whether refusal to allow evidence on the effect of appellee’s failure to wear his seat belt constituted reversible error. We hold that it did not and in so holding rely upon and adopt the reasoning in Lafferty v. Allstate Insurance Company, 425 So.2d 1147 (Fla. 4th DCA 1982). See also Insurance Company of North America v. Pasakarnis, 425 So.2d 1141 (Fla. 4th DCA 1982) and Brown v. Kendrick, 192 So.2d 49 (Fla. 1st DCA 1966).
MILLS, THOMPSON and WIGGINTON, JJ., concur.